 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8

 9
      DEBORAH WESCH, DARIUS CLARK, JOHN
10    H. COTTRELL, WILLIAM B. COTTRELL,                          Civil Case No.: 3:20-cv-05991-SK
      RYAN HAMRE, GREG HERTIK, DAISY
11                                                               [PROPOSED] ORDER GRANTING
      HODSON, DAVID LUMB, KYLA ROLLIER                           ENVESTNET, INC.’S MOTION TO
      and JENNY SZETO, individually and on behalf
12                                                               DISMISS
      of all others similarly situated,
13              Plaintiffs,
14              v.
15    YODLEE, INC., a Delaware corp., and
      ENVESTNET, INC., a Delaware corp.
16
                Defendants.
17

18

19
               Having considered the Motion to Dismiss of Defendant Envestnet, Inc. (“Envestnet”), the papers
20
     filed in support of and in opposition thereto, all records on file with the Court in this case, and the oral
21
     arguments of counsel, and good cause appearing therefore, IT IS HEREBY ORDERED that Envestnet’s
22
     Motion to Dismiss is GRANTED in its entirety.
23
               IT IS FURTHER ORDERED that Envestnet is DISMISSED WITH PREJUDICE from this
24
     action.
25

26

27

28


                              [PROPOSED] ORDER GRANTING ENVESTNET, INC.’S MOTION TO DISMISS
                                                 Case No.: 3:20-cv-05991-SK
 1
          IT IS SO ORDERED.
 2

 3
     DATED:______________________                            ___________________________________
 4                                                           HON. SALLIE KIM
                                                             UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                       [PROPOSED] ORDER GRANTING ENVESTNET, INC.’S MOTION TO DISMISS
                                          Case No.: 3:20-cv-05991-SK
